Citation Nr: 1207038	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction is currently with the RO in Houston, Texas.  


FINDINGS OF FACT

1.  The appellant had total countable service of one month, nine days, with two hundred and twenty one lost days. 

2.  The appellant is not shown to have ninety days of qualifying active service; he was not discharged or released from service for a service-connected disability.


CONCLUSION OF LAW

The requirements for basic eligibility for non-service-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.15, 3.203, 3.314 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Non-Service Connected Pension

The appellant is seeking entitlement to non-service connected pension benefits.  The appellant was initially granted entitlement to non-service connected pension benefits in a June 2006 rating decision; however, in April 2007, the RO informed the appellant that following a special review of his claims file, it had determined that he had been granted pension benefits in error and proposed to discontinue those benefits in sixty days.  Specifically, the RO noted that although the appellant had service from November 1966 to August 1967, most of that time has been characterized as "lost time" under 10 U.S.C. 972 by the United States Army because the appellant was AWOL from January 1967 to June 1967 and was then confined in connection with special court martial proceedings for the remainder of his term of service.  

In a January 2008 rating decision, the RO informed the appellant that his non-service connected pension benefits were discontinued.  

The Veteran has appealed.  He contends that he should be eligible for non-service connected pension benefits, and that even if he was absent without leave for a period of time during service, this absence should not be excluded from the computation of his service time.  He has expressed his belief that when the Army Discharge Review Board upgraded the character of his discharge from undesirable to under honorable conditions (general) in 1978, the time he was AWOL was converted to countable active duty time.  

Non-service connected pension benefits are generally available for qualifying veterans of a period of war.  See 38 U.S.C.A. § 1521(a) (West 2002).  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j) (West 2002).  

Unfortunately, "qualifying service" is the total period of active service, exclusive of time spent on furlough, time lost on absence without leave (without pay), under arrest (without acquittal), in desertion, while undergoing sentence of court martial, etcetera.  38 C.F.R. § 3.15 (2011).

A review of the record discloses that the appellant served in the United States Army from November 22, 1966 to August 10, 1967.  This service was verified in March 2006.  Contained in the claims folder is a copy of the appellant's DD 214 (Armed Forces of the United States Report of Transfer or Discharge).  Block 9(e) of the form indicates that the appellant was discharged "under honorable conditions" which is equal to a general, but not honorable, discharge.  Block 27 further shows that the appellant's non-pay or lost days periods included two hundred and twenty one days under 10 U.S.C. 972 (January 1, 1967 to August 9, 1967).  

The provisions of 10 U.S.C. 972 indicate that enlisted members of the military are liable to serve added time to make up absence from duty on account of desertion, absence without proper authority as determined by competent authority, confinement by military or civilian authority in connection with a trial, or inability to perform duties because of intemperate use of drugs or alcoholic liquor or because of disease or injury resulting from misconduct.

While the appellant does not challenge that these non-pay periods occurred, he appears to believe that the upgrade of his discharge character somehow exonerated him of his misconduct in service.  However, the Board finds no evidence that the Army Discharge Review Board determined that the appellant's lost time is creditable active service for VA benefits purposes.  Rather, in explaining their decision, the Review Board stated that the illness of the appellant's wife did not excuse his lengthy period of AWOL (although it did explain it).  The Board notes that the Veteran's re-issued DD-214, while showing the appellant's character of discharge as under honorable conditions, continues to designate the period from January 1, 1967 to August 9, 1967 as lost time under 10 U.S.C. 972.  

In this regard, there is no indication that the appellant was discharged because of service-connected disability, and it should be pointed out that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see generally Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Here, the service department has indicated that the appellant had lost time in accordance with 10 U.S.C. 972.  By including this time as time lost, the service department has indicated that the determination was made by military authority that his absence was indeed without proper authority.  If the appellant believes that this determination was in error, his recourse is with the appropriate service department, not the Board.

In conclusion, the Board finds that the appellant did not meet the requirements of 38 U.S.C.A. § 1521(j) (West 2002) for eligibility for a non-service connected pension because he does not have ninety days of active service during a period of wartime. A claim for non-service- connected pension benefits by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

ORDER

Entitlement to non-service connected pension benefits is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


